jf ourtlj Court of


                                         March 30, 2015


                                       No. 04-14-00741-CV


                                      Deidre Elane Sehamp,
                                            Appellant


                                                v.



                                         Edward Mitchell,
                                             Appellee


                                Trial Court Case No. 2013-CI-205S3


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. Al'l'. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on May 12, 2015, to the following panel: Justice
Marialyn Barnard, Justice Patricia O. Alvarez, and Justice Jason Pulliam. All parties will be
notified of the Court's decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. API'. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on March 30, 2015.


                                                                            '44+
                                                             Maralyn Barnanfi Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal of the :
court on this March 30, 2015.




                                                                           e, Clerk'